Citation Nr: 0700303	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  06-20 754	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1. Entitlement to service connection for hypertension as 
secondary to sprue.

2. Entitlement to service connection for renal insufficiency 
as secondary to sprue.

3. Entitlement to service connection for reflux esophagitis 
as secondary to sprue.

4. Entitlement to service connection for duodenal ulcers as 
secondary to sprue.

5. Entitlement to service connection for colitis as secondary 
to sprue.

6. Entitlement to service connection for gastrostomy tube 
placement as secondary to sprue.

7. Entitlement to service connection for pellagra as 
secondary to sprue.

8. Entitlement to service connection for type II diabetes 
mellitus as secondary to exposure to Agent Orange.

9.  Entitlement to a disability rating in excess of 10 
percent for sprue.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1963 to May 1980.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In December 2006, the veteran requested a hearing at the 
Portland RO before a Member of the Board.

Under 38 C.F.R. § 20.1304, the veteran has 90 days to submit 
a request for a personal hearing following the mailing of 
notice that the appeal has been certified to the Board for 
appellate review.  The veteran's request for a hearing was 
timely received by the Board. 



To accord due process, the appeal is remanded for the 
following action: 

Schedule the veteran for a hearing before 
a Veterans Law Judge at the Portland RO. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


